O’NIELL, J.
This is an action to recover 87,028.60 paid by the plaintiff for debts due by the defendants. The suit is similar to the two eases of the same title reported in 137 La. 1, 68 South. 192, and 140 La. 867, 74 South. 177.
The only serious defense made is a plea of prescription of one and three years, which plea was rejected by the district court. T. J. Berlin alone has appealed from the judgment rendered against him and the T. J, Berlin Lumber Company in solido.
The debts paid by the plaintiff, to recover *243which this suit was brought, were due by the T. J. Kerlin Lumber Company, whose property was sold by T. J. Kerlin to the plaintiff under a written contract of warranty on Kerlin’s part against such debts. 1-Ie owned or controlled all of the capital stock of the corporation whose property he transferred to the Bryceland Lumber Company. Thereafter, as vice president and general manager of the latter corporation, he had the accounts credited to his and the T. J. Kerlin Lumber Company’s creditors, on the books of the Bryceland Lumber Company, and caused the debts to be paid with funds of the Bryceland Lumber Company. A suit by the latter to recover the amount so paid is not subject to the prescription of one year nor of three years, but to that of ten years. R. C. C. 3544; Reddick v. White, 46 La. Ann. 1208, 15 South. 487.
The judgment appealed from is affirmed.